COURT OF APPEALS OF VIRGINIA


Present: Judges Coleman, Bumgardner and Lemons
Argued at Salem, Virginia


JENNIFER A. STOUT
                                       MEMORANDUM OPINION * BY
v.   Record No. 2837-97-3           JUDGE RUDOLPH BUMGARDNER, III
                                         NOVEMBER 3, 1998
RUSSELL D. STOUT


           FROM THE CIRCUIT COURT OF THE CITY OF ROANOKE
                      Jonathan M. Apgar, Judge
           Leisa Kube Ciaffone (E. Scott Austin; Gentry,
           Locke, Rakes & Moore, on brief), for
           appellant.

           No brief or argument for appellee.



     Jennifer A. Stout appeals a final decree of divorce that

awarded her spousal support, but limited it to twenty-four

months.   Finding that the trial court erred in limiting the

periodic support, we reverse.

     This marriage lasted eight years during which both parties

worked and contributed to the household.   The evidence delineated

the current earnings and financial obligations of both parties

and showed that the wife was attempting to reobtain a civil

service job that she previously held.   The evidence also showed

that in the future the wife would have the additional expense of

providing her own medical insurance.

     The divorce decree awarded spousal support "in the amount of

$350 per month for a period of twenty-four (24) months commencing
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
August 1, 1997."   It did reserve to the wife "pursuant to

§ 20-109, the right to seek continuation of the spousal support,

for good cause shown, after the twenty-four (24) month period is

over."   The wife argues that the time limitation on the award was

error absent evidence supporting a finding that the husband would

have no ability to pay spousal support in the next two years or

that she would have no need for spousal support.    We agree.

     The trial court awarded the wife a specified amount payable

monthly for a designated period.   This created an award of

periodic payment under the holding of Dickson v. Dickson, 23 Va.

App. 73, 79, 474 S.E.2d 165, 168 (1996).   The issue is whether it

is error to place a time limit on a periodic support award absent

evidence that the parties' financial circumstances will change in

the near future.   That is the same issue decided in Brooks v.

Brooks, 27 Va. App. 314, 498 S.E.2d 461 (1998).

     In Brooks, we reversed the imposition of the two-year

limitation because the record was devoid of any proof of a change

in the parties' financial circumstances.   See id. at 317-18, 498

S.E.2d at 463; Thomas v. Thomas, 217 Va. 502, 504-05, 229 S.E.2d

887, 889-90 (1976).   Brooks controls the present case because the

court imposed a limitation on the periodic support award and the

evidence failed to show that husband's ability to pay or wife's

need for support would change in the near future.

     Accordingly, we hold that the trial court erred in limiting

the duration of the award.   Therefore, we reverse the holding




                               - 2 -
that limited periodic support to twenty-four months and remand

the case for entry of a support order in accordance with this

decision.

                                        Reversed and remanded.




                              - 3 -